872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.D & S COAL COMPANY, INC., Plaintiff-Appellant,v.UNITED STATES STEEL CORPORATION, Defendant-Appellee.
No. 88-5254.
United States Court of Appeals, Sixth Circuit.
March 21, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge*.
PER CURIAM.


1
The plaintiff-appellant D & S Coal Company, Inc.  (D & S), has appealed from the decision of the district court in favor of defendant-appellee, United States Steel Corp.  (USX).  D & S initiated this diversity action against USX charging that USX had breached a coal mining lease between the parties.


2
A review of D & S's assignments of error, the briefs of the parties, the record in its entirety and the arguments of counsel, this court is of the opinion that the disposition of the trial court was correct.


3
Accordingly, the district court's judgment in favor of USX is AFFIRMED for the reasons stated by District Judge Edgar in his order and opinion of February 5, 1988.



*
 Hon.  Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation